                    Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 1 of 29 Page ID #:1
      AO 91 (Rev. 11/11) Criminal Complaint
                       LODGED

                                                 UNITED STATES DISTRICT COURT
              CLERK, U.S. DISTRICT COURT
                                                                                                                                  FILED
                                                                                                                     CLERK, U.S. DISTRICT COURT

               3/31/2021                                                  for the
           CENTRAL DISTRICT OF CALIFORNIA                     Central District
                                                            __________         of of
                                                                        District  California
                                                                                     __________                            April 1, 2021
                           -.
              BY: ___________________ DEPUTY


                            United States of America                         )
                                                                                                                               KC
                                                                                                                  CENTRAL DISTRICT OF CALIFORNIA

                                       v.                                    )                                      BY: ___________________ DEPUTY


                                    Mireya Ramos
                                                                             )      Case No.      5:21-mj-00229
                                                                             )
                                                                             )
                                                                             )
                                                                             )
                                       Defendant(s)


                                                            CRIMINAL COMPLAINT
                 I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
      On or about the date(s) of                 June 2020 through January 2021     in the county of               San Bernardino          in the
            Central                District of          Califorina       , the defendant(s) violated:

                     Code Section                                                      Offense Description
      18, United States Code, Sections                     Fraud in Connection with Emergency Benefits and Wire Fraud.
      1040 and 1343




                 This criminal complaint is based on these facts:




                 ✔ Continued on the attached sheet.
                 u

                                                                                                                  /S/
                                                                                                        Complainant’s signature

                                                                                            Rocio Gonzalez-USPIS-Postal Inspector
                                                                                                         Printed name and title

      Sworn and attested to before me via telephone.


      Date:       April 1, 2021
                                                                                                           Judge’s signature

      City and state:              Riverside, CA                                             Hon. Sheri Pym, U.S. Magistrate Judge
                                                                                                         Printed name and title

$86$ Byron    R. Tuyay
 Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 2 of 29 Page ID #:2




                                AFFIDAVIT

     I, Rocio Gonzalez, being duly sworn, declare and state as

follows:
                            I. INTRODUCTION

     1.     I am a Postal Inspector (“PI”) with United States

Postal Inspection Service (“USPIS”) and have served in this

capacity for 14 years.     I am presently assigned to the External

Crimes Team in the San Bernardino Domicile of the Los Angeles

Division.   My responsibilities as a Postal Inspector include

investigating unemployment insurance fraud, mail fraud, identity

theft, crimes against the United States Postal Service (“USPS”),

crimes related to the misuse and attack of the mail system, and

assaults and threats against USPS employees.         I am a graduate of

the USPIS Career Development Unit (CDU) in Potomac, Maryland

where I completed the Postal Inspector Basic Training.           As part

of the 16-week residential training provided at the USPIS CDU, I

successfully completed mail fraud courses detailing how mail

thieves steal in various ways in order to gain access to items

such as checks, money orders, cash, and gift cards, as well as

individuals’ personal information, and use such information to

commit bank fraud, check fraud, and access device fraud with

credit cards and debit cards.      Due to my expertise in mail fraud

investigations, I have served as a course instructor at the CDU

and assisted in revising and updating the Mail Fraud Basic

Training Course.
 Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 3 of 29 Page ID #:3




                       II. PURPOSE OF AFFIDAVIT
       2.   I make this affidavit in support of a criminal

complaint and arrest warrant against Mireya Ramos (“RAMOS”) for

violations of Title 18, United States Code, Sections 1040 (Fraud

in Connection with Emergency Benefits) and 1343 (Wire Fraud).

       3.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from other agents and witnesses.          This

affidavit is intended to show merely that there is sufficient

probable cause for the requested complaint and arrest warrant

and does not purport to set forth all of my knowledge of or

investigation into this matter.       Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

        III. BACKGROUND INFORMATION ON UNEMPLOYMENT INSURANCE

                   BENEFITS AND COVID-19-RELATED FRAUD

       A.   Unemployment Benefits

       4.   Since 1935, the DOL’s UI program has provided

unemployment benefits to eligible workers who become unemployed

through no fault of their own.      This program ensures that at

least a significant portion of the necessities of life -- most

notably food, shelter, and clothing -- are met on a weekly basis

while the worker seeks employment.       UI beneficiaries who meet

the requirements of the applicable state law are eligible for

this temporary financial assistance.       Each state administers a

separate UI program within the guidelines established by federal

law.   In the state of California, the EDD administers the UI
                                    2
 Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 4 of 29 Page ID #:4




program for residents and others physically performing work

activities in California.

     5.     Generally speaking, regular UI claimants must be:

(1) unemployed through no fault of their own; (2) able and

available for work; (3) willing to accept suitable work; and

(4) actively seeking work.

     B.     PUA Under the CARES Act

     6.     On March 13, 2020, the President of the United States

declared the COVID-19 pandemic an emergency under the Robert T.

Stafford Disaster Relief and Emergency Assistance Act.           On March

27, 2020, the CARES Act was enacted to provide emergency

assistance and health care response for individuals, families,

and businesses affected by the COVID-19 pandemic.          The CARES Act

included, among others, the establishment of (1) PUA benefits to

provide financial assistance to individuals who are out of work

due to the pandemic, including those who do not usually qualify

for regular state UI such as self-employed, contract, and “gig

workers,” (2) the Pandemic Emergency Unemployment Compensation
(“PEUC”) benefit, a 13-week benefit extension for people who

have used all benefits available in their regular UI claim, and

(3) the Pandemic Additional Compensation (“PAC”) benefit, an

additional $600 federal stimulus payment automatically added to

each week of benefits received between March 29, 2020 and July

25, 2020.

     7.     On August 8, 2020, after Federal Pandemic Unemployment

Compensation (“FPUC”) expired, the President signed a

Presidential Memorandum authorizing the Federal Emergency
                                    3
 Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 5 of 29 Page ID #:5




Management Agency (“FEMA”) to use disaster relief funds pursuant

to Section 408 Other Needs Assistance of the Stafford Act to

provide supplemental payments for lost wages to help ease the

financial burden on individuals who were unemployed as a result

of COVID-19.   The “Lost Wages Assistance Program” (“LWAP”)

served as a temporary measure to provide an additional $300 per

week via a total of $44 billion in FEMA funds.         The period of

assistance for LWAP is August 1, 2020 to December 27, 2020, or

termination of the program, whichever is sooner.

     8.    On December 27, 2020, the President signed into law

the Consolidated Appropriations Act of 2021.         The guidance

provided states with important information about several

provisions of the law, including the extension of programs first

authorized by the CARES Act earlier in the year, as well as the

creation of a new UI benefit for “mixed earners.”

     9.    The law extended the PUA program created by the CARES

Act, which provides UI benefits to gig workers and others not

traditionally eligible for them.        Under the law, the end of the
period of applicability for the PUA program extended to those

weeks of unemployment ending on or before March 14, 2021.           In

states where the week of unemployment ends on a Sunday, the last

payable week of PUA was the week ending March 14, 2021 (March 13

if weeks of unemployment end on Saturday).        For individuals on

PUA who have not exhausted their benefit eligibility of up to 50

weeks, the program also provided for continuing benefits for

eligible individuals for weeks of unemployment through April 5,


                                    4
 Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 6 of 29 Page ID #:6




2021.    The law also strengthened documentation requirements to

ensure PUA program integrity.

        10.   Additionally, FPUC, which expired July 31, 2020, was

reauthorized and modified to provide $300 per week to supplement

benefits for weeks of unemployment beginning after December 26,

2020 and ending on March 14, 2021, which was extended to

September 4, 2021 by the COVID-19 Relief Bill.         FPUC was not

payable with respect to any week during the gap in

applicability, that is, weeks of unemployment ending after July

31, 2020, through weeks of unemployment ending on or before

December 26, 2020.

        11.   In addition, the time period for receiving the PEUC

benefit was extended from December 27, 2020 to March 14, 2021,

then through September 4, 2021, and the number of weeks that an

individual could claim PEUC benefits was increased from 13 to 24

weeks.

        12.   Prior to the enactment of the CARES Act, to be

eligible for UI administered by the EDD, a person must have been
employed and worked in California and received at least a

certain amount of wages from an employer in the 18 months

preceding his/her UI benefits claim.       Because of this

requirement, self-employed workers, independent contractors, and

employees with insufficient earnings were not eligible to

receive regular UI benefits.

        13.   The CARES Act established a new program -- PUA -- to

provide unemployment benefits during the coronavirus pandemic to

people who do not qualify for regular UI benefits including
                                    5
 Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 7 of 29 Page ID #:7




business owners, self-employed workers, independent contractors,

and those with a limited work history who are out of business or

have significantly reduced their services as a direct result of

the pandemic.   UI benefits provided under the PUA program are

sometimes referred to as PUA benefits.

     14.    Under the PUA program, workers who are not eligible

for regular UI benefits but are unemployed or partially

unemployed for a COVID-19-related reason 1 permissible under
federal law may receive unemployment benefits for up to 46

weeks.   Under the PEUC program, workers who are eligible for the

regular UI benefits for up to 26 weeks may receive an additional

13 weeks of benefits for a total of 39 weeks, which was later

increased to a total of 50 weeks.       Under the PAC program, for an

individual receiving a regular UI benefit, a PUA benefit, or a

PEUC benefit between March 29, 2020 and July 25, 2020, the EDD

paid an additional $600 in CARES Act funds for each week of

benefits.   Between December 26, 2020 and March 14, 2021, the

     1 COVID-19-related reasons for being out of work include:
being diagnosed with COVID-19 or experiencing symptoms of
COVID19 and seeking a medical diagnosis; being unable to work
because a health care provider advised self-quarantining due to
concerns related to COVID-19; having a household member who has
been diagnosed with COVID-19; providing care for a family or
household member who has been diagnosed with COVID-19; having
primary caregiving responsibility for a child or other household
member who is unable to attend school or another facility that
is closed as a direct result of the COVID-19 and the school or
facility care is required for the claimant to work; becoming the
breadwinner or major support for a household because the head of
household died due to COVID-19; the claimant has quit his/her
job due to COVID-19; the place of employment has closed due to
COVID-19; a job that the claimant was scheduled to start is no
longer available due to the COVID-19 public health emergency; or
the place of employment is inaccessible due to the COVID-19
public health emergency.
                                    6
 Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 8 of 29 Page ID #:8




FPUC program provided an additional $300 per week for

unemployment.    Examples of non-business-owner occupations that

may qualify a person for PUA benefits include realtor, barber,

hairstylist, freelance photographer, construction

handyman/woman, gardener, and ride-share driver. 2
     15.   The California EDD began accepting applications for

PUA benefits on April 28, 2020.       Applications may be made online

from any digital device, including smartphones, that connects to

the Internet and is capable of accessing the EDD website’s UI

benefits page.    To make benefits available as quickly as

possible, payments are issued in phases.        If a claimant

qualifies for PUA benefits, the minimum payments are as follows

based on the claim’s start date:

         Phase 1: For claims with start dates from February 2 to

March 28, 2020, $167 per week for each week the claimant is

unemployed due to COVID-19.

         Phase 2: For claims with start dates from March 29 to July

25, 2020, $167 plus $600 per week for each week the claimant is

unemployed due to COVID-19.

         Phase 3: For claims with start dates from July 26 to

December 26, 2020, $167 per week for each week the claimant is

unemployed due to COVID-19.



     2 To be eligible, such person must also not be participating
in the UI Elective Coverage program. Under the provisions of the
California UI Code, employers may elect UI and State Disability
Insurance (SDI) or only Disability Insurance coverage for
themselves. Self-employed individuals, who are not employers,
may only elect SDI coverage for themselves.
                                    7
 Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 9 of 29 Page ID #:9




     16.    PUA applicants may be eligible for more than the

minimum weekly benefit amount of $167 if their annual income for

2019 reported on the PUA application meets a minimum threshold.

     17.    Persons applying for PUA benefits do not need to

submit any supporting documents to the EDD with their

applications.   Claimants enter their total income for the 2019

calendar year on the application.       The stated income will be

used to pay the minimum benefits of $167 per week.          The EDD may

request documentation to provide proof of the stated income. 3          If

the income information provided by the PUA claimant meets an

annual earnings threshold of $17,368 or more, the EDD will work

as quickly as possible to verify the claimant’s income using

other resources available to the EDD in order to increase the

PUA weekly benefit amount.

     18.    Like regular UI claims, PUA claims can be filed

online.    When an individual files a PUA claim online, the EDD

automatically maintains certain information regarding the filing

of the claim.   This information includes the date and time the

claim was submitted, the name of the person for whom the claim

was filed, and the IP address of the computer, or Internet

Service Provider (“ISP”) account, that was used to file the

claim.

     19.    A PUA claimant must answer various questions to

establish eligibility for PUA benefits.        The claimant must

provide name, social security number (“SSN”), and mailing

     3 In general, the EDD accepts items such as an annual tax
return, 1099 forms, W-2s, and pay stubs as proof of income.
                                    8
Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 10 of 29 Page ID #:10




address.      The claimant must also identify a qualifying

occupational status and COVID-19 related reason for being out of

work.

        20.   After it accepts a UI claim, including a claim

submitted pursuant to the PUA program, the EDD typically

deposits UI funds every two weeks to an EBP debit card

administered by BofA, which the claimant can use to pay for

his/her expenses.     The EBP card is sent via the U.S. Postal

Service to the claimant at the address the claimant provides in

their UI claim.     Claimants can activate their debit card over

the phone or online.

        21.   When receiving regular UI benefits, a claimant must

complete a Continued Claim Form (DE 4581) and certify every two

weeks, under penalty of perjury, that he/she remains unemployed

and eligible to receive UI benefits.       The EDD authorizes and

deposits payment to the EBP debit card after it receives the

Continued Claim Form.     On or about April 23, 2020, California

Secretary of Labor Julie Su directed the EDD to temporarily
suspend the requirement for UI claimants to provide unemployment

certifications (Continued Claim Forms). 4       The Continued Claim

Form was waived to prevent any unnecessary delays in dispensing

benefit payments.

        22.   At present, weekly PUA benefits typically range from

$40 to $450.      In order to receive the maximum weekly benefit of




       The temporary suspension of the continued claims forms
        4
covered the weeks ending March 14, 2020 through May 9, 2020.
                                    9
Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 11 of 29 Page ID #:11




$450, a claimant must have earned $11,674.01 or more in the

highest quarter of the claimant’s base employment period.

     23.   The submission of the PUA claims cause mailings to the

addresses provided on the claims, including mailings of EBP

debit cards administered by BofA that are used to access the

fraudulently obtained UI benefits.       The co-schemers and their

associates use the EBP debit cards to withdraw the fraudulently

obtained UI benefits by making cash withdrawals at Automated

Teller Machines (“ATM”) and point of sale purchases at merchants

across the United States.

     C.    UI Benefit Fraud Schemes

     24.   Based on my conversations with other law enforcement

officers, I know that individuals scheming to fraudulently

obtain UI benefits generally follow recognizable patterns,

including, among other indicia:

           a.    Co-schemers commonly buy or outright steal the

personally identifiable information (“PII”) of other people to
file for fraudulent UI benefits in the ID-theft victims’ names

and then collect the UI funds.      Co-schemers often buy PII from

other fraudsters or from the Dark Web 5 (using cryptocurrency such
as Bitcoin) and verify that the PII belongs to real persons by



     5 Dark Web is the set of web pages on the Internet that
cannot be indexed by search engines, are not viewable in a
standard web browser, require specific means (such as
specialized software or network configuration) in order to
access, and use encryption to provide anonymity and privacy for
users. Dark Web has become the Internet’s black market in
recent years where visitors can make illegal purchases of PII,
guns, and drugs, and trade child pornography.
                                    10
Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 12 of 29 Page ID #:12




checking the PII at background check websites such as

Beenverified, Spokeo, Intelius, and Whitepages.

            b.    Using addresses the schemers control as the

addresses submitted to EDD for the claims so that EBP debit

cards and other EDD correspondence will be mailed to these

addresses and thus be accessible to the schemers.          Once the EBP

debit cards arrive, co-schemers commonly withdraw UI benefits

via ATMs or make POS purchases at merchants for goods and

services.

            c.    Submitting multiple UI claims from the same IP

address for multiple claimants.       These claims are sometimes

submitted on the same day close in time.

            d.    Failing to provide a phone number or provide a

wrong number on multiple UI claims so it may be difficult to

reach the identity holder.

                 IV.   STATEMENT OF PROBABLE CAUSE
     A.     Summary of Probable Cause

     25.    The U.S. Department of Labor, Office of Inspector

General (“DOL-OIG”), California EDD, Federal Bureau of

Investigation, Homeland Security Investigations, and USPIS are

investigating a fraudulent scheme in which the perpetrators

fraudulently apply for and obtain UI benefits under the PUA

provision of the CARES Act, a provision that is designed to help

unemployed individuals obtain UI benefits as part of the

nation’s response to the economic harms caused by COVID-19.

     26.    The investigation initially obtained evidence that at

least 21 fraudulent UI claims were filed from RAMOS’s residence
                                    11
Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 13 of 29 Page ID #:13




located on San Bernardino Avenue in Colton, California,

asserting falsely that the named claimants were self-employed

independent contractors who were negatively affected by the

COVID-19 pandemic, triggering eligibility for UI benefits under

the PUA provision of the CARES Act.       The UI claims submitted in

furtherance of the scheme falsely reported income to EDD for the

named claimants on their applications in order to receive UI

benefits.

        27.   The applications for the fraudulent UI claims asserted

that the named claimants were entitled to UI benefits

administered by EDD when, in fact, they were not.          The majority

of claims were for inmates at California state correctional

facilities, including Calipatria State Prison in Calipatria,

California; California Substance Abuse Treatment Facility and

State Prison, in Corcoran, California; California Medical

Facility in Vacaville, California; California Institution for

Men in Chino, California; and North Kern State Prison in Delano,

California.     Due to their custody status, the inmates listed as
named claimants were not eligible to apply UI benefits because

they were not: (1) unemployed through no fault of their own;

(2) able and available for work; and/or (3) actively seeking

work.    These actions in concert were material false statements

leading to the theft of federal funds.

        28.   The fraudulent UI claims were submitted electronically

using an IP address that was registered to RAMOS, also known as

“Rireya Ramos” and as “Mireya Ayon,” and RAMOS’s residence.           The

submission of the UI claims caused mailings to the addresses
                                    12
Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 14 of 29 Page ID #:14




provided on the claims, including mailings of EBP debit cards

administered by BofA that are used to access the fraudulently

obtained UI benefits.

     29.   A federal search warrant was obtained in Case No.

5:21-MJ-53, approved by the Honorable Sheri Pym, United States

Magistrate Judge, to search RAMOS’s residence and executed on

February 18, 2021.    During a Mirandized interview with law

enforcement, RAMOS admitted to filing the UI claims online for

approximately 37 applications for individuals she knew to be

inmates.   She stated that she obtained the PII, along with all

the required information to submit the PUA application online

from her longtime boyfriend, Calipatria State Prison inmate

David Ortiz.   Investigators found a notebook at RAMOS’s

residence which contained detailed profiles, including the PII,

addresses, dates, and e-mail addresses matching approximately 37

fraudulent UI claims that were filed from the IP Address

registered to RAMOS’s residence.

     30.   From June 2020 to January 2021, EDD paid out over
$353,532 in UI benefits on approximately 37 fraudulent PUA

claims RAMOS’ filed with EDD.      RAMOS conspired with Ortiz, and

others known and unknown, in this scheme to defraud the State of

California.




                                    13
Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 15 of 29 Page ID #:15




     B.    RAMOS’s Scheme to Fraudulently Obtain UI Benefits

           DOL-OIG Investigated Public Reports of Fraudulent

           UI Claims Filed Under California Inmates’ Names
     31.   Based on my review of reports, conversations with

other law enforcement officers, and my own involvement in this

investigation, I know the following.

     32.   On or about November 24, 2020, as reported in the

New York Times, a task force led by district attorneys in San

Diego and Fresno Counties sent a letter to California Governor

Gavin Newsom raising concerns about widespread fraudulent UI

claims being filed by inmates in California correctional

facilities. 6   On December 1, 2020, as reported in the Los

Angeles Times, investigators with State of California

estimated that approximately $400 million had been disbursed

on approximately 21,000 suspected fraudulent UI claims filed

using the PII of California prison inmates. 7

     33.   Following these reports of fraudulent UI claims

using inmate information, DOL-OIG investigated potentially

fraudulent claims using California inmates’ PII.

Specifically, DOL-OIG obtained from the California Department

of Corrections and Rehabilitation (“CDCR”) the PII of inmates



     6 “Unemployment Scam Using Inmates’ Names Cost California
Hundreds of Millions,” N.Y. Times, Nov. 24, 2020, available at
https://www.nytimes.com/2020/11/24/us/california-unemployment-
fraud-inmates.html.
     7 “California’s Prisoner Unemployment Fraud Now Estimated at
$400 Million, Officials Say,” L.A. Times, Dec. 1, 2020,
available at https://www.latimes.com/california/story/2020-12-
01/california-prisoner-unemployment-fraud-estimated-400-million.
                                    14
Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 16 of 29 Page ID #:16




housed in CDCR facilities at least since 2018.            The inmates

were those who, due to their incarceration, were ineligible

for UI benefits under the EDD’s requirements.            DOL-OIG cross-

referenced the inmates’ PII with the data automatically

stored by DOL-OIG and EDD for each UI benefit claim submitted

to EDD.    Through this process, DOL-OIG identified hundreds of

UI claims submitted using CDCR inmates’ PII.           After

identifying the IP addresses used to submit the UI claims

using inmates’ PII, DOL-OIG identified instances of multiple

UI benefit claims made (both using inmates’ PII and non-

inmates’ PII) from the same IP addresses.           In some cases,

DOL-OIG found that a single IP address had been used to file

dozens of UI claims resulting in hundreds of thousands of

dollars of UI benefit disbursements.          DOL-OIG then obtained

from ISPs specific subscriber information for the IP

addresses from which multiple UI benefits claims were filed

using CDCR inmates’ PII.

     34.   In December 2020, I received information from DOL-

OIG Special Agent Christina Wang regarding suspected

fraudulent UI claims filed with EDD from an IP address

originating in the Central District of California, and ending

in   76.174.221.139 (the “Target IP Address”).           Records

obtained from DOL and EDD’s databases reflect that the Target

IP Address was used to file at least 21 fraudulent PUA claims

with EDD between June 2020 and August 2020.           Of the twenty-

one 21 UI claims, approximately 19 of the claims were for

inmates incarcerated in California state prisons, including
                                    15
Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 17 of 29 Page ID #:17




Calipatria State Prison in Calipatria, California; California

Substance Abuse Treatment Facility and State Prison, in

Corcoran, California; California Medical Facility in

Vacaville, California; California Institution for Men in

Chino, California; and North Kern State Prison in Delano,

California.

           The UI Claims Were Fraudulent
     35.   The UI benefits have become a prime target for fraud.

The 19 UI claims submitted for California state inmates were

fraudulent.     The inmates whose PII had been used in UI claims

were not eligible to receive UI benefits because they did not

meet EDD’s eligibility requirements.          Those inmates were not:

(1) unemployed through no fault of their own; (2) able and

available for work; and/or (3) actively seeking work.

     36.   The remaining claims also had indicia of fraud.          Based

on my training and experience, I know that individuals scheming

to fraudulently obtain UI benefits generally follow recognizable

patterns, including the following, among others:

           a.    Using the identities of other people to file for

fraudulent UI benefits in the other persons’ names and then

collecting the UI funds.     In some instances, the named claimants

are victims of identity theft; in other instances, the named

claimants have provided their personal identifying information

to the schemers and have agreed to pay the schemers a portion of

the fraudulent benefits that are obtained; in yet other

instances, the named claimants believe they may be entitled to

benefits but do not know that the schemers are reporting false
                                    16
 Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 18 of 29 Page ID #:18




information to EDD to fraudulently increase the amount of the

benefits claimed.

            b.    Using addresses the schemers control as the

addresses submitted to EDD for the claims so that EBP debit

cards and other EDD correspondence will be mailed to these

addresses and thus be accessible to the schemers.           According to

EDD records, 5 UI claims filed from the Target IP Address used

claimants’ mailing addresses from the “Parkplace” apartment

complex located at 16193 H Street, Mojave, California (apartment

numbers L137 and E213).      Six UI claims used listed mailboxes at

two different commercial mail receiving agencies in Victorville,

California.

            c.    Submitting multiple UI claims from the same IP

address for multiple claimants.        As described further below, all

of the relevant fraudulent claims were submitted from the same

Target IP Address associated with the RAMOS residence.

            d.    Submitting claims close in time.       The majority of
the 21 UI claims here were filed between June 2020 and August

2020 from the Target IP Address.

           e.     Providing similar or identical identifying

information across multiple different claim applications.           Here,

approximately 16 of the claims asserted that the claimant was

self-employed as a barber.      Additionally, all but two of the

applications did not list a telephone number.         Fourteen of the UI

claims were for inmates in custody at the Calipatria State

Prison.   The 21 UI claims filed from the Target IP Address used

10 different physical mailing addresses, which were all located
                                     17
    Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 19 of 29 Page ID #:19




   in the High Desert area of Southern California.          Of the 10

   mailing addresses used, 2 were for commercial mail receiving

   agencies.   The UI claims submitted from the Target IP Address

   used claimant-e-mail addresses that showed the following

   similarities:

                i.   Three UI claims used e-mail addresses that

incorporated the terms “CHUNK…CHUNK…LIL50”;

                ii. Two UI claims used e-mail addresses that

incorporated the term “BRAXON3D99”;

                iii.      Two UI claims used e-mail addresses that

incorporated the term “GREENMACHINE…50.”
               The Fraudulent Claims Were Connected to RAMOS and to

               Her Residence
         37.   Further investigation revealed that the fraudulent

   claims made on behalf of inmates discussed above were connected

   to RAMOS and her residence in the following ways:

               a.    Records obtained from Charter Communications,

   Inc., the ISP, reflect that at the time the UI claims were

   submitted online to EDD from the Target IP Address, the

   subscriber for the Target IP Address was RAMOS.          The service

   address for the Target IP address was RAMOS’s residence.

               b.    I queried law enforcement databases and records

   and determined that RAMOS is associated with a residence on San

   Bernardino Avenue in Colton, California.         As discussed in

   further detail below, on February 18, 2021, a federal search

   warrant (Case No. 5:21-MJ-53) was executed at RAMOS’s residence


                                        18
      Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 20 of 29 Page ID #:20




     on San Bernardino Avenue in Colton, California during which I

     confirmed that RAMOS lived at the residence with her children. .
                    Sample of the Fraudulent Claims
              38.   I reviewed a sampling of the 21 fraudulent UI claims

     discussed above, which were submitted to EDD between June 2020

     and August 2020.

              39.   The table below sets forth a sample of the

     fraudulent claims for certain California state inmates:


Claimant             Claim      Claimed      Claimed Work   Claimed      Dates of
                     Date       Reason for   Was Affected   Amount       Incarceration
                                Unemployment

                                                            Approved     02/06/01-
David Ortiz          06/16/20   COVID-19     Barber
                                                            ($3,080)     PRESENT
                                                            Approved     02/18/97-
Chavncey Johnson     06/23/20   COVID-19     Barber
                                                            ($2,568)     PRESENT
                                                            Approved     03/29/16-
Davante Ray          07/03/20   COVID-19     Barber
                                                            ($1,656)     PRESENT
                                                            Approved     01/30/06-
Camerdn Brown        07/13/20   COVID-19     Barber
                                                            ($7,542)     PRESENT
                                                            Approved     07/18/19-
Robert Martin        07/14/20   COVID-19     Barber
                                                            ($8,290)     PRESENT
Pedro Garcia                                                Approved     10/17/06-
                     07/14/20   COVID-19     Barber
Zepeda                                                      ($8,290)     PRESENT

              40.   All 21 claims were electronically filed from the

     above-referenced IP address located at RAMOS’s residence.

              41.   All 21 were filed using similar information, as

     follows:

                    a.   All 21 claimants reported being unemployed

     because of a “disaster,” namely COVID-19;

                    b.   All 21 claimants selected the following self-

     attestation: “Your place of employment is closed as a direct

     result of the COVID-19 public health emergency”;

                                           19
 Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 21 of 29 Page ID #:21




            c.     Sixteen UI claims submitted for inmates listed

their occupation as being a “barber”;

            d.     All 21 claims used mailing addresses located

within the High Desert of California.         Multiple UI claims used

the same addresses as the claimant mailing address; and

            e.     As noted above, multiple claims used claimant e-

mail addresses that incorporated similar terms like, “chunk”

“GREENMACHINE,” and “LIL50.”
      42.   In addition, CDCR records show that RAMOS is an

associate of inmate David Ortiz.           Specifically, CDCR records

show that RAMOS visited Ortiz at Calipatria State Prison as

recently as December 20, 2020.            RAMOS is listed as a friend

of Ortiz in CDCR records and visited inmate Ortiz

approximately 188 times since May 2014.           On CDCR visitation

records RAMOS listed a date of birth as XX-XX-1978 and

telephone number as (909) 275-XXXX.            This date of birth is

the same listed on RAMOS’s California DMV driver’s license,

which also show her residence on San Bernardino Avenue in

Colton, California as her address.           Telephone number she

provided, (909) 275-XXXX, matches the number listed for the

Charter Communications account associated with the Target IP

Address.

            Federal Search Warrant of RAMOS’s Residence
      43.   On February 5, 2021, I obtained a search warrant for

RAMOS’ residence located on San Bernardino Avenue in Colton,

California.      The search warrant (5:21-MJ-53) was issued by the

United States District Court for the Central District of
                                     20
 Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 22 of 29 Page ID #:22




California and signed by the Honorable Sheri Pym, United States

Magistrate Judge.

      44.   On February 18, 2021, U.S. Postal Inspectors and I

executed the search warrant at RAMOS’s residence at

approximately 6:30 a.m.       I identified myself to RAMOS and

explained that we were executing a federal search warrant of

her residence.      While searching the residence we identified

the three other occupants as RAMOS’s children.

      45.   In RAMOS’s two-bedroom apartment, Postal Inspectors

found, among other items seized as evidence, a notebook on a

nightstand in RAMOS’s bedroom.            RAMOS stated that the

notebook belonged to her.        I quickly reviewed the notebook

and saw that it contained names, dates of birth, social

security numbers, mailing addresses, e-mail addresses, dates,

currency amounts, and detailed highlighted notes.              Some of

the profiles appeared to be flagged with different colored

Post-It flags.      I recognized most of the names in the

notebook as the inmate names used for the fraudulent PUA

claims filed from the Target IP Address.

      46.   Investigators also found during the search the

following mail addressed to RAMOS at her residence on San

Bernardino Avenue in Colton, California:

            a.    Three letters addressed from State of California

EDD to J.L., one undated letter and the other letters were dated

January 13, 2021, and January 15, 2021;




                                     21
 Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 23 of 29 Page ID #:23




            b.     A letter addressed from the Social Security

Administration to D.P.B., containing a Social Security Card

for D.P.B.;

            c.     Two letters addressed from Bank of America to

addressees Mireya RAMOS and D.O.P.B.;

            d.     A letter addressed from Department of Treasury

Internal Revenue Service to addressees Mireya RAMOS and David

F Ortiz;

            e.     A letter addressed from the White House to

addressees RAMOS and David F Ortiz regarding their Economic

Impact Payment dated April 15, 2020;

            f.     A letter addressed from Bank of America to

addressees RAMOS and G.R.

            Interview With RAMOS
      47.        I interviewed RAMOS on February 18, 2021 with U.S.

Postal Inspector Brad Barnes while agents executed a search

warrant at RAMOS’s apartment.         The interview started outside

of RAMOS’s apartment and continued in the living room of her

apartment.       I read RAMOS her Miranda rights from an agency

issued card.       RAMOS stated that she understood her rights and

agreed to speak to us.       RAMOS then told us the following

information, among other things:

            a.     For the last two years, she and her daughters

have been the only permanent occupants of the apartment.

            b.     In 2019, she married D.P. (not the same person

as David Ortiz), who lived at the apartment intermittently


                                     22
 Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 24 of 29 Page ID #:24




between September and December 2019.          RAMOS and D.P. are no

longer in a relationship.

             c.   RAMOS’s adult daughter has a boyfriend, J.L.,

who has stayed overnight at RAMOS’s apartment and visited the

apartment often.

             d.   RAMOS has been employed at C.F. for the past two

years.    RAMOS’s working hours had been reduced due to COVID-19

but she later received a pay raise.        RAMOS’s adult daughter works

part-time at a hospital.      RAMOS and the adult daughter supplement

their income by selling flowers and fruit arrangements on

Instagram.

             e.   RAMOS’s current boyfriend is David Ortiz, a

CDCR inmate.      She had pictures of Ortiz in her living room.

Ortiz is serving a life sentence of imprisonment without

parole at Calipatria State Prison.         RAMOS and Ortiz have dated

on and off for seven years.        RAMOS met Ortiz through Ortiz’s

sister.

             f.   RAMOS visited Ortiz regularly, but her visits

have been restricted due to COVID-19.        RAMOS has not visited

Ortiz in person since March 2020 but has seen him on video calls

offered by CDCR.     RAMOS and Ortiz also write to each other.

RAMOS sometimes communicates with Ortiz on the phone.

             g.   When asked if she knew why USPIS was searching

her apartment, RAMOS claimed that Ortiz had asked her to file UI

claims on behalf of other individuals with their consent.           She

denied being paid to submit the UI claims for other people.


                                     23
 Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 25 of 29 Page ID #:25




            h.    Sometime in 2020, Ortiz suggested that RAMOS file

UI claims for Ortiz and other inmates.        RAMOS agreed to file the

claims after Ortiz assured her that the claims were legitimate.

Ortiz gave RAMOS the information required to file the UI claims

for inmates, including their social security numbers, dates of

birth, mailing addresses, and purported previous employment

information.

            i.    RAMOS claimed she did not receive EBP cards or

mail from EDD at her residence because she used mailing addresses

other than her own when filing UI claims for the inmates.           RAMOS

told Ortiz that she did not wish to receive mail from EDD on

behalf of the inmates for whom she filed UI claims.          RAMOS stated

that she did not know who picked up the EBP benefit cards on

behalf of inmates at the claimant addresses.

            j.    RAMOS recorded the inmates’ personal information

in a notebook, which investigators found in RAMOS’s bedroom.

RAMOS made annotations in the notebook next to the inmate
information that read, “Got Card!”        This note indicated that

Ortiz had reported an EBP card had been received.          If a UI claim

was disqualified, RAMOS sometimes marked in her notebook that she

refiled the UI claim.     RAMOS maintained login information and

passwords for all of the EDD claims she submitted.          She

periodically checked the status of the UI claims.          RAMOS admitted

to creating e-mail addresses for some of the UI claims.
            Analysis of RAMOS’s Notebook
      48.   I reviewed RAMOS’s notebook seized from her bedroom

and determined the following:
                                     24
 Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 26 of 29 Page ID #:26




           a.     The notebook included the names and personal

identifying information for all 21 fraudulent UI claims filed

using the Target IP address associated with RAMOS’s residence.

Specifically, the notebook listed names, dates of birth, social

security numbers, addresses, dates, e-mail addresses, security

questions and answers, passwords, and currency amounts shown as a

total and others shown as weekly amounts.

           b.     I identified an additional 16 names not

previously identified in our investigation.         Thirteen of the 16

additional names were inmates currently in custody at the

Calipatria State Prison and one inmate in custody at the

California Substance Abuse Treatment Facility and State Prison,

in Corcoran.

           c.     I also found several pages in the notebook that

appeared to summarize various e-mail accounts used for the

fraudulent claims, including those mentioned above that used the

terms “CHUNK…CHUNK…LIL50”, “BRAXON3D99”, and “GREENMACHINE…50.”
           d.     The notebook also contained pages which appeared

to list all of the mailing addresses used to file the fraudulent

UI claims and the different claimants’ names.         In total, 11

addresses were listed.     A maximum of 4 claimant names were listed

per address.    In some instances, a claimant name was listed under

one address and the word “moved” was written next to the name.            I

found that the claimant names which were designated as “moved”

were written a second time under a different address.           A total of

38 claimant names were listed with the mailing addresses

including those which were written twice.         The word “CARD” was
                                     25
 Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 27 of 29 Page ID #:27




written next to about 21 of the 38 names.         There were some names

elsewhere in the notebook which were not listed in this summary

section of addresses in the notebook.

           e.     The notebook also included handwritten

calculations under a heading that read “19 cards.”          The

calculation shows 4,500 subtracted from 9,500.         This equation is

consistent with the “P 500” next to some claimants’ information

representing that RAMOS had been paid $500 for each UI claim that

she filed and for which an EBP was card received.          Nineteen

multiplied by $500 equals $9,500.         Based on these notes and

equation, I believe RAMOS tracked when EDD UI cards had been

received (with the note “Got Card!”) and highlighting the

claimant in yellow.     RAMOS then wrote “P 500” and highlighted the

claimant in blue to indicate that she had been paid $500 for that

claim.   Furthermore, I believe that “19 cards” written above

“9,500-4,500= 5,000” represents a running tally, at that time, of

the money owed to RAMOS for UI claims that she had filed.           I did
not find the “P 500” to be written in the notebook independent of

the term “Got Card!”     The photographs below provide an example of

RAMOS’s notes:




                                     26
Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 28 of 29 Page ID #:28




           Analysis of Bank of America Records
     49.   On March 3, 2021, I received records for 17 BofA

accounts associated with the fraudulent UI claims filed from the

Target IP Address associated with RAMOS’ residence.          These

accounts had received approximately $353,532 from EDD.

Approximately $329,621.75 of the funds had been debited by

either purchases or ATM withdrawals.

     50.   A sampling of BofA surveillance photos show several

yet unidentified individuals, other than RAMOS, using the BofA

EDD cards to make cash withdrawals from the various accounts.




                                    27
Case 5:21-cr-00103-JWH Document 1 Filed 04/01/21 Page 29 of 29 Page ID #:29




                             V. CONCLUSION
     For all the reasons described above, there is probable

cause to believe that RAMOS has committed violations of Title

18, United States Code, Sections 1040 (Fraud in Connection with

Emergency Benefits) and 1343 (Wire Fraud).


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                  1st day of
telephone on this ____
April, 2021.



HONORABLE SHERI PYM
UNITED STATES MAGISTRATE JUDGE




                                    28
